Citation Nr: 1610555	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability, to include as secondary to service-connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability, to include as secondary to service-connected disability.

3.  Entitlement to a rating in excess of 10 percent for left femoral head, cystic lesion with limitation.


REPRESENTATION

Appellant represented by:	Attorney Kenneth LaVan


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 1985.
These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida RO.  In March 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 90 day abeyance period to allow for the submission of additional evidence with waiver of initial AOJ review; such evidence was received.

The Board notes that in August 2015, the Veteran's attorney submitted a request that the record be left open for an additional 30 days to obtain potentially relevant records; in a December 2015 letter, the Board granted the request.  The 30 day extension period has lapsed, and no additional evidence was received.

The issue of an increased rating for left femoral head, cystic lesion with limitation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied the Veteran service connection for a right knee disability as secondary to the service-connected disability of left femur head, cystic lesion with limitation, based on findings that the evidence does not show that a right knee condition is related to the service-connected disability, nor is there any evidence of a right knee disability during military service or within an applicable presumptive period.

2.  Evidence received since August 2007 is either cumulative or does not tend to relate a current right knee disability to the Veteran's service or service-connected disability; it does not relate to an unestablished fact necessary to substantiate a claim of service connection for right knee disability, and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed August 2007 rating decision denied the Veteran service connection for left knee arthritis, based on findings that the evidence does not show that left knee arthritis is related to the service-connected left femur head, cystic lesion with limitation, nor is there any evidence of this disability during military service or within an applicable presumptive period.

4.  Evidence received since August 2007 is either cumulative or does not tend to relate current left knee arthritis to the Veteran's service or service-connected disability; it does not relate to an unestablished fact necessary to substantiate a claim of service connection for left knee arthritis, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).

2.  New and material evidence has not been received, and the claim of service connection for left knee arthritis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in May 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.   The May 2010 correspondence provided the specific Kent-compliant notice required in claims to reopen; it advised him of the bases for the previous denial of the claims, and what type of evidence would be new and material (as well as what was needed to substantiate the underlying claim of service connection).  A notice deficiency is not alleged.  

Notably, during the March 2015 videoconference hearing, the undersigned advised the Veteran of the basis for the prior denial of the claims, and what is still needed to reopen the claims (evidence of a nexus between his claimed knee disabilities and his service or service-connected disability); his testimony reflects that he is aware of what is needed to reopen the claims.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within a specified period of time following discharge (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

An unappealed August 2005 rating decision denied the Veteran service connection for a right knee disability as secondary to the service-connected disability of left femur head, cystic lesion with limitation, based essentially on findings that the evidence does not show that a right knee condition is related to the service-connected disability, nor is there any evidence of a right knee disability during military service.  

An unappealed August 2006 rating decision denied the Veteran service connection for left knee arthritis, based essentially on findings that the evidence does not show that left knee arthritis is related to the service-connected left femur head, cystic lesion with limitation, nor is there any evidence of this disability during military service.

An August 2007 rating decision confirmed and continued the previous denials of service connection for a right knee condition and left knee arthritis, each as secondary to left femur head, cystic lesion with limitation.  No new and material evidence was submitted within one year following the decision.

The evidence of record at the time of the August 2007 rating decision included the Veteran's STRs, VA treatment records, VA examinations, and lay statements from the Veteran.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding either knee.  On December 1984 Medical Board examination, a cystic lesion and possible bone cyst of the left femoral head was noted; the lower extremities were otherwise normal on clinical evaluation.

VA treatment records from July 2004 include complaints of chronic pain in both knees; the continuing assessment was degenerative joint disease of the bilateral knees.

On June 2005 VA examination, the Veteran reported that he had developed right knee pain and was issued a brace for the right knee.  He reported increased pain with activity and weight-bearing.  X-rays of the right knee were negative.  Following a physical examination, the diagnoses included right knee pain of unknown etiology.  The examiner stated that the right knee was symptomatic but he could not offer an opinion, because such knowledge is not available in the medical literature and any opinion would be speculation on his part as to what is causing the pain, other than the fact that the Veteran has Paget's disease in the right hip, as shown by X-ray.

On June 2006 VA examination, the Veteran reported that approximately one year earlier, he began to notice the onset of pain in the left knee; he reported similar problems in the right knee to a lesser degree.  He reported occasional giving way of the left knee and flare-ups of pain on a daily basis.  There was no history of trauma to the left knee.  He reported the use of bilateral knee braces and a cane.  X-rays of the left knee showed minor degenerative changes in the knee; recent sclerosis over the posterior patella and chondromalacia could not be excluded.  Following a physical examination, the diagnosis was left knee arthritis.  The examiner opined that the left knee arthritis is less likely secondary to the cystic lesion on the left femoral head.

Evidence received since the August 2007 rating decision includes VA treatment records, and lay statements and testimony from the Veteran.

VA treatment records through August 2012 reflect continuing treatment for bilateral knee disability.

At the March 2015 Board hearing, the Veteran testified that when his hip starts bothering him, he shifts his body alignment and gait and then his knees begin bothering him as well.

Because service connection for right and left knee disabilities was previously denied based on findings that such disabilities were not shown to be related to the Veteran's service or his service-connected left hip disability, for evidence to be new and material in these matters, it would have to tend to show that the Veteran has a right and/or left knee disability that is related to his service (or manifested within a presumptive period as a chronic disease of arthritis) or to his service-connected disability.

The Veteran's additional lay statements and hearing testimony describing continuing bilateral knee complaints are cumulative, and not new, evidence; he reported such disabilities in his initial claims seeking service connection for right and left knee disabilities.  To the extent that he may be seeking to relate (by his own assertions to the effect) his current right and/or left knee disabilities to his service-connected left hip disability in the absence of a medical opinion in support of his contentions, such assertions are not competent (and not material) evidence, as he is a layperson, and is not shown to have the requisite expertise to provide an opinion in this case on what is essentially a medical question.

While the treatment records added to the record since the August 2007 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They show he has current right and left knee disabilities, but they do not tend to show that either such disability is related to the Veteran's service (was incurred or aggravated therein) or service-connected disability or that arthritis manifested within the presumptive period.  

In fact no additional evidence received since the August 2007 rating decision is new and competent evidence that tends to relate a right or left knee disability to the Veteran's service or service-connected hip disability.  Therefore, the additional evidence received since August 2007 does not address the unestablished facts necessary to substantiate the claim of service connection for right or left knee disabilities; does not raise a reasonable possibility of substantiating such claims; and is not new and material.  Accordingly, the claims may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is denied.

The appeal to reopen a claim of service connection for left knee arthritis is denied.


REMAND

The Veteran contends that his left femoral head cystic lesion with limitation has worsened since the most recent (August 2012) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his current symptoms and related impairment caused by the left hip disability.  At the March 2015 Board hearing, he testified that he has pain in the left hip, buttocks and groin with activity, and the hip wobbles when he walks.  He testified that, about one year earlier, he had changed to a different tour of duty with fewer machines and a rotating schedule, due to difficulty with his hip.  He testified that his VA treatment providers had suggested to him the previous year that he should have a hip replacement.  He testified that his hip disability had increased in severity over the previous 3 to 4 years.  An examination to assess the current severity of the Veteran's disability is indicated.

Furthermore, the Veteran testified that he sees Dr. Pope, an acupuncturist, for left hip pain relief outside of his VA treatment.  A close review of the record found that the records of such treatment are not included in the claims file, and there is no evidence that such records were sought.  If available, they would be pertinent to this claim, and therefore, must be sought.  

Additionally, the Veteran testified that he works only 4 days per week and uses FMLA (Family and Medical Leave Act) leave 1 day per week, and he takes off more than 15 days per year due to his hip disability.  The claims file includes a certification from his health care provider to his employer for FMLA purposes, due to degenerative joint disease of the left hip, submitted in December 2011.  Current updated documentation of the Veteran's use of FMLA leave due to his service-connected disability would be highly pertinent to this claim and must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers of all treatment and/or evaluation for his left hip disability (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private treatment, to include treatment from acupuncturist Dr. C. Pope.  Any relevant VA treatment records not already associated with the claims file must also be obtained.

2.  Ask the Veteran to provide any releases needed to secure his employment records related to leave taken under FMLA.

3.  The AOJ should then arrange for an appropriate examination to ascertain the current severity of the Veteran's left femoral head cystic lesion with limitation.  The entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms and impairment of the disability in detail.  The examiner must include rationale with all opinions.

4.  The AOJ should then review the expanded record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


